DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This office action is in response to the amendment received 11/10/2020. 
2.	Claims 17-20 and 22-37 are pending in the application. Claims 17, 30, 33 and 35 are independent claims. Claims 1-16 and 21 have been cancelled by applicant.
3.	The newly amended claim language fails to overcome 35 U.S.C. 101. Thus, the examiner has generated a Non-Final rejection since the examiner previously indicated allowable subject matter.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 17-20 and 22-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In reference to independent claim 17, the claims recite receiving and displaying a 3D model, identifying two components within the model, determining an aggregated weight of the components based on weight information for each of the components and determining when two components can be pre-assembled and erected using a project asset. 
The limitations of receiving and displaying a 3D model of a building project is a process that, under its broadest reasonable interpretation, covers a mental process of viewing a drawing received on 
This judicial exception is not integrated into a practical application. In particular, the additional element of receiving a selection of two or more components within the model fails to utilize or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Any computer with a display and a mouse would allow a user to select two objects and thus, the display and processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting information within a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In reference to dependent claims 18 and 19, the claims recites identifying information using a capture device and displaying data on a device. The additional elements does not amount to significantly more and adds in well-understood, routine, conventional activities previously known to the industry, specified 
 In reference to dependent claim 20, the claim recites receiving shipping information and selections of content within a model. The limitations do not provide anything more than well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Receiving a selection within a display and displaying an indication of data related to the selection 
In reference to dependent claim 22, the claim recites a selection and data collection within a device. The generic use of a processor to carry out the abstract idea and is extra-solution activity. Thus, the claim language does not integrate the judicial exception into a practical application. 
In reference to dependent claim 23, the claim displays data and allows for the selection of the data to provide an indication of the date within the display. The additional element of displaying data and allowing for the selection of the data to provide an indication of the date within the display fails to utilize or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In reference to dependent claim 24-26, the claims recite different steps related to both data collection and receiving selections of data within the user interface. The additional elements of to both data collection and receiving selections of data within the user interface fail to utilize or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In reference to dependent claim 27, the claim recites a model form conversion for presentation on device. The model conversion is considered insignificant extra-solution activity to the judicial exception. The additional elements of a model conversion for presentation on device fail to utilize or integrate the 
In reference to dependent claim 28, the claim recites identifying data on a display (i.e. component data and staging information) and collecting said data for display on the device. The additional elements of identifying data on a display (i.e. component data and staging information) and collecting said data for display on the device fail to utilize or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In reference to dependent claim 29, the claim recites data collection and displaying data within a user interface. The additional elements of data collection and displaying data within a user interface fail to utilize or integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In reference to claims 30-37, the claims recite similar limitations to those found in claims 17-29. Thus, the claims are rejected under similar rationale. 



Conclusion
6.	The examiner discussed proposed concepts with the Attorney of record that would overcome the U.S.C. 101 rejection. The examiner further discussed the elements of 35 U.S.C. 101 that apply to the current claim and any elements that could be added from the specification and/or claims. Finally, the examiner recommends the attorney of record set up a phone interview to further identify language from the claims and/or specification that would overcome the current rejection. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178